Citation Nr: 0909782	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral flat feet 
with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought on appeal.

The Board acknowledges that in the February 2005 statement of 
the case, the RO framed the issue on appeal as one of 
entitlement to service connection for bilateral pes planus 
with degenerative arthritis.  However, a review of the record 
discloses that there has been a prior final decision denying 
service connection for bilateral flat feet with degenerative 
arthritis, which the RO declined to reopen in April 2004.  
Thus, the issue is more accurately stated as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for bilateral flat feet with degenerative 
arthritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is warranted for the purpose of providing adequate 
notice with respect to the Veteran's petition to reopen his 
claim for service connection for bilateral flat feet with 
degenerative arthritis, which was previously denied in an 
October 2002 rating decision.  As noted above, the RO, in its 
April 2004 rating decision, found that new and material 
evidence sufficient to reopen the claim had not been 
submitted.  In an application to reopen a claim based on the 
submission of new and material evidence, VA must look at the 
bases for the prior denial and notify the Veteran as to what 
evidence is necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient at the time of the previous denial.  The 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis upon which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

In this case, the RO sent the Veteran a notice letter in 
November 2003 that correctly stated the definitions for new 
and material evidence pursuant to the August 29, 2001, 
definition under 38 C.F.R. § 3.156.  However, in a subsequent 
notice letter dated in April 2004, the RO provided 
definitions for new and material evidence that did not 
comport with current definitions under 38 C.F.R. § 3.156.  
Moreover, neither the November 2003 nor the April 2004 notice 
letters informed the Veteran of the specific evidence 
necessary to reopen his claim.  Because these documents 
provided the Veteran with information that was incomplete and 
confusing, that notice was insufficient.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (indicating the VCAA notice 
must apprise the Veteran of the specific reasons his claim 
was previously denied so he has the opportunity to supplement 
the record and overcome these evidentiary shortcomings).  
Thus, the Board finds that because VA has not satisfied its 
duty to notify the Veteran of the elements necessary to 
substantiate his claim, it must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) that (1) 
notifies the Veteran of the evidence and 
information necessary to reopen the claim 
for service connection for bilateral flat 
feet with degenerative arthritis and 
describes what new and material evidence 
is under the current standard; and (2) 
notifies the Veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits (i.e., medical evidence which 
demonstrates the current existence of 
bilateral flat feet with degenerative 
arthritis and its possible relationship 
to service).

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



